              UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF MICHIGAN
                   SOUTHERN DIVISION
 

    MELODIE DELISE TURNER,

                   Plaintiff,
             v.                            Case No. 18-10966
                                           Hon. Terrence G. Berg
    SAM’S EAST, INC.,

                   Defendant.

          OPINION AND ORDER GRANTING DEFENDANT’S
              MOTION FOR PROTECTIVE ORDER
     Defendant, Sam’s East, Inc. moves this Court for a Protective

Order to protect Defendant’s proprietary information. Dkt. 15; see

e.g., Fed. R. Civ. P. 26(c). Plaintiff opposes this request, alleging
that Defendant has failed to show good cause for the order, and that

Defendant has presented no authority supporting a protective or-

der. Dkt. 16. Because Defendant has demonstrated good cause, and

for the reasons outlined below, this Court GRANTS Defendant’s

Motion for Protective Order.

     I.    Background

     Defendant seeks a protective order to “ensure that proprietary

information is not revealed to the general public.” Dkt.15,

PageID.89. In a joint discovery telephonic conference on July 13,
2018, this Court requested counsel from both sides attempt to come
to an agreement about a protective order. The Court directed the

parties to tailor the protective order as narrowly as possible while

still protecting proprietary information about Defendant’s T-Pole,

store manuals and policies, and private information of customers

and employees. The Court asked parties to attempt to come to

agreement on a proprietary order that is appropriate for this par-

ticular case.

    Then, in a telephonic conference on September 4, 2018, parties

informed the Court that they were unable to stipulate to a protec-

tive order. Plaintiff’s counsel remained reluctant to agree to a pro-
tective order that he believed lacked legal basis and included un-

necessary sanctions. Defendant’s counsel countered that they are

reluctant to reveal proprietary information about where security
cameras are hidden in their stores. Defendant’s counsel also said

they were concerned about embarrassing the other people or cus-

tomers in the video. The Court then ordered Defendant to file a mo-

tion for protective order with the protective order attached, and

gave Plaintiff a timeline for response, if Plaintiff had any objections

to the filing.
    Defendant filed a motion for protective order on September 7,

2018 and included in its motion a timeline of dates on which counsel

from both sides met and conferred or otherwise discussed this issue.
Dkt. 15, PageID.89–92. This showing satisfies the requirement of

                                  2
 
Fed. R. Civ. P. 26(c) that any motion for protective order includes a

showing of an attempt to meet and confer. Plaintiff filed a response

in opposition to the motion on September 12, 2018, and Defendant

filed a reply to that response on September 14, 2018. Dkts. 16 & 17.

    Defendant argues that good cause exists to issue a protective or-

der on three different grounds. First, Defendant seeks to have

“store manuals, and training policies regarding the T-Pole pro-

tected from disclosure” because Defendant has “expended signifi-

cant resources developing safety policies and procedures.” Dkt. 15,

PageID.101–02. Defendant wishes to prevent this information from
falling in to the hands of competitor stores. Second, Defendant

seeks to prevent disclosure of “store surveillance footage” in order

to prevent would-be burglars from determining the secret locations
of surveillance cameras in their stores. Id. at PageID.102. Defend-

ant also cites the need to protect the privacy of “innocent third par-

ties that are not involved in any way with this litigation,” who may

be identifiable in the surveillance footage. Id. Lastly, Defendant op-

poses disclosing the “private information of Defendant's customers

that have had previous claims against Sam’s Club and current and
former employees[,]” because such a disclosure would “violate each

of these individual’s privacy.” Id. Defendant argues that revealing

the personal and contact information of these people “could expose
[them] to unwanted scrutiny[.]”

                                  3
 
    In response, Plaintiff argues that Defendant has failed to show

good cause for a protective order. Plaintiff contends that Defendant

has failed to demonstrate a particular need for protection, and has

only made broad allegations of harm, unsubstantiated by specific

examples or articulated reasoning. See Cippolone et al. v. Liggett

Group et al., 785 F.2d 1108 (3d Cir. 1986); United States v. Garrett,

571 F.2d 1323, 1326, n.3 (5th Cir. 1978) (requiring "a particular and

specific demonstration of fact as distinguished from stereotyped

and conclusory statements"). Plaintiff argues that she has never

sought any private information of Defendant’s customers or em-
ployees, calling this allegation “pure fantasy.” Plaintiff argues that

Defendant failed to file any affidavit to support the idea that disclo-

sure of the surveillance footage would reveal the location of their
security cameras, leaving them more vulnerable to theft. Plaintiff

asserts that, “[w]here the Defendant bears the burden of persua-

sion, certainly more is required than a bare assertion of Defense

counsel.” Dkt. 16, PageID.159.

    II.   Standard of Review

    The court may issue a protective order to prevent a party’s pro-
prietary information from public disclosure. Fed. R. Civ. P. 26(c)(1).

To achieve a protective order the moving party must file a motion

with the court showing that “the movant has in good faith conferred
or attempted to confer with other affected parties in an effort to

                                  4
 
resolve the dispute without court action.” Id. The movant must

show good cause that the protection requested is merited and nec-

essary to “protect a party or person from annoyance, embarrass-

ment, oppression, or undue burden or expense[.]” Id.

    III. Analysis

      The courts, sorely pressed by demands to try cases
      promptly and to rule thoughtfully on potentially case
      dispositive motions, simply do not have the resources to
      police closely the operation of the discovery process. The
      whole system of Civil adjudication would be ground to a
      virtual halt if the courts were forced to intervene in even
      a modest percentage of discovery transactions. That fact
      should impose on counsel an acute sense of responsibil-
      ity about how they handle discovery matters. They
      should strive to be cooperative, practical and sensible,
      and should turn to the courts (or take positions that
      force others to turn to the courts) only in extraordinary
      situations that implicate truly significant interests.
Hoffman v. City of Royal Oak, No. 14-CV-12237, 2015 WL 1885972,

at *5 (E.D. Mich. Apr. 24, 2015) (quoting In re Convergent Technol-

ogies Securities Litigation, 108 F.R.D. 328, 338–39 (N.D. Cal.

1985).
    The instant issue is not an extraordinary situation, and it does

not implicate truly significant interests. The information that De-

fendant seeks to protect as confidential is clearly within the realm
of information that the Court would expect a corporation to attempt

to keep from broad public disclosure: proprietary information about


                                  5
 
the T-Pole, store surveillance footage and information, and personal

information of customers and employees. Notably, Defendant is not

seeking to exclude these items from litigation. Rather, Defendant

wants to limit Plaintiff’s use of these items to the present legal ac-

tion, and ensure that this information is not disclosed to the public

in some manner outside of its use in this litigation. Defense coun-

sel’s representation that information concerning the T-Pole is “pro-

prietary” sufficiently establishes that there is a business interest in

maintaining its confidentiality. Furthermore, that surveillance

footage from within a store reveals the location of at least one fur-
tively-placed security camera is plain and obvious—an affidavit is

unnecessary to establish that fact. Likewise, persons who are not

parties to this action deserve privacy, and their information should
be protected.

    Defendant’s request that the above-mentioned information re-

main protected during the pendency of this case, and not be used

for any other purpose than this case, is reasonable and supported

by common practice as well as the Federal Rules of Civil Procedure

and case law.



    IV.   Conclusion

    For the foregoing reasons, Defendant’s motion for a protective

order is GRANTED.

                                  6
 
      SO ORDERED.



    Dated: November 20,       s/Terrence G. Berg
    2018                      TERRENCE G. BERG
                              UNITED STATES DISTRICT JUDGE

                         Certificate of Service
       I hereby certify that this Order was electronically filed, and
    the parties and/or counsel of record were served on November
    20, 2018.

                              s/A. Chubb
                              Case Manager




                                     7
 
